Per Curiam.
Respondent, who was admitted to practice by this Court in 1987, was suspended by this Court’s order dated November 20, 1998, for failure to comply with the at*791torney registration requirements of Judiciary Law § 468-a (255 AD2d 827).
Respondent has now complied with the registration requirements of Judiciary Law § 468-a and the applicable rules of the Chief Administrative Judge. Petitioner does not object to respondent’s instant application for reinstatement.
Respondent’s application is granted and she is ordered reinstated, effective immediately.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that respondent’s application is granted, and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately. •